Citation Nr: 1341636	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-31 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia




THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill (Chapter 30).  




ATTORNEY FOR THE BOARD

P. Childers, Counsel












INTRODUCTION

The Veteran served on active duty from August 1986 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In his August 2010 Substantive Appeal (VA Form 9), the Veteran requested a Travel Board hearing, and the matter was duly scheduled to be heard in September 2011; and again in September 2012.  The Veteran did not appear for either hearing.

In April 2013 the Board remanded the matter for acquisition of service personnel records.  Unfortunately, no action has been taken pursuant to the Board's April 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

In its June 2010 decision the RO advised that the Veteran's claim for education benefits under the Montgomery Bill (MGIB-Chapter 30 Program) was denied because the Veteran had specifically declined to participate in that program while on active duty; however, the Veteran insists that he did sign up for this benefit.  Unfortunately, there are no service personnel records in the education folder.  Remand, once again, for a copy of the education benefit election record is warranted.  




Accordingly, the case is REMANDED for the following action:

1.  Associate, with the education folder, of the document wherein the Veteran elected not to participate in the Montgomery GI Bill (Chapter 30) program; or, alternatively, a complete copy of the Veteran's Official Military Personnel File.  

If the in-service education benefit election record is not found, that fact should be clearly documented in the education folder, and the precise basis for concluding the Veteran elected not to participate in this education program explained.   

2.  Then readjudicate the claim.  If it remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

